DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “IoT” without the corresponding spelled out version accompanying. In order to ensure clarity in the claims over time, the first recitation of an abbreviation must include the full word in addition to the abbreviation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 6 recites “an IoT controller” which renders the scope of the claim indefinite. The definition of “IoT” is just a physical structure with processing ability, sensors, software and the capability to connect and exchange information with other devices over the Internet or communications networks. While the specification in [0039] recites that the IoT controller “may” comprise a smart controller (which then appears to be redundant) and a CPU that is not a specific definition, and [0055] also discusses computer processors being used in the system which also may comprise a communication interface and analyzing software. It is unclear if the “IoT controller” in the claim is a system of elements or something more specific (as IoT structures can vary and change over time).  For the purposes of examination, Examiner will interpret this claim as requiring a general controller.
	Claim 1, line 12 recites “the rock cutting depth determination” which lacks proper antecedent basis in the claim.
	Claim 5 recites that the IoT controller “directly interfaces” with the taggant injection pump, which apparently is further limiting than if the IoT controller “sends control signals to the taggant injection pump”. Examiner is unclear of this distinction. While logically, the examiner believes that the applicant is attempting to allow for an intervening structure, but such an intervening structure is not discussed or claimed therefore rendering the scope of claim 5 indefinite. If the IoT controller sends control signals to the taggant pump, how is that not a direct interface? Without specific definitions or descriptions in the specification, this claim is indefinite. 
	Claim 14, lines 13-14 recite “the improves quality of the rock cutting depth determination” which lacks proper antecedent basis. 
Claim 17, lines 15-16 recite “the improves quality of the rock cutting depth determination” which lacks proper antecedent basis.
Claims 2-4, 6-13, 15, 16, 18, and 19 are rejected as depending from a rejected indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammer et al US Patent 8,627,902 hereinafter referred to as Hammer.
Regarding claim 1, Hammer discloses a system for drilling a wellbore (see Figure 1), comprising: a drill string (14) disposed in the wellbore (Column 2, lines 33-34), the drill string having a central aperture and defining an annulus between the drill string and side walls of the wellbore (the apertures and annulus are shown via the flow arrows on Figure 1); a taggant injection pump (36) in fluid communication with a circulation path for a drilling fluid (shown by the flow arrows on Figure 1) and configured to selectively inject taggants into the drilling fluid (Column 2, line 63 to Column 3, line 3); an IoT controller (30) arranged to control the taggant injection pump (Column 2, lines 60-63); a taggant detector (sensors located within the detection unit (38) - Column 3, lines 11-25) in fluid communication with a return part of the circulation path (shown on Figure 1), the taggant detector producing information relating to the taggants detected in the drilling fluid (Column 3, line 55 to Column 4, line 11); and a taggant analysis and control engine (38) that receives the information from the taggant detector, analyzes the information in real time, and provides instructions to the IoT controller to improve a quality of the rock cutting depth determination (Column 3, lines 11-25 and Column 3, line 55 to Column 4, line 11), wherein mud logging is performed based on the improved quality of the rock cutting depth determination (as discussed in the background, this is a common method that is performed based on the cutting information - Column 1, lines 12-27 and Column 6, lines 1-9).
Regarding claim 2, Hammer further discloses injecting a first agent and a second agent at distinct intervals and concentrations, therefore these agents would inherently be stored separately to control their unique injection rate (Column 4, lines 28-42).
Regarding claims 3 and 5, Hammer further discloses wherein the controller controls the release of the taggants to be pumped into the wellbore (Column 2, line 53 to Column 3, line 10).
Regarding claims 6-8 and 12, Hammer, as discussed and cited above, discloses controlling the injection rate (which is directly proportional to injection pressure) of the two agents distinctly (see citations above, and not repeated for brevity sake as well as Column 4, line 28 to Column 5, line 3). 
Regarding claims 9 and 10, Hammer further discloses sensors for monitoring volume and flow rate (Column 3, lines 11-25) wherein the metered and measured (see the citations for the rejection of claims 6-8 above).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammer as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 4 and 13, Hammer discloses the system of these claims as cited above. Hammer further discloses controlling and communication between elements (36) and (38) above, but fails to disclose this occurs over a network. Examiner takes Official Notice that is well within the scope of one having ordinary skill in the art at the time the invention was filed to have this communication and control occur over wireless network communication as this is a well-established technology and would not require undue experimentation. 



Allowable Subject Matter
Claims 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smithson US Patent Application Publication 2020/0277852 teaches a system of controlling and monitoring taggant injection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672